Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 12-21, filed 07/27/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US PG Pub 2008/0019062) in view of Tang et al. (10272767).
	As to independent claim 1, Dooley teaches an electric motor assembly (10) to supply torque, the assembly comprising: one or more stator modules (20) having a plurality of stator windings (22), each stator winding (22) configured to receive high-voltage, alternating current; one or more rotor assemblies (12), each rotor assembly (12) having a hub (see figure 1) and plurality of magnets (14) arranged on the hub, the plurality of magnets (14) each having magnetic north and south poles (see figure 2) where the plurality of magnets (14) are arranged along an outer periphery of the hub (see figure 1) to alternate the magnetic north and south poles; and a main shaft (see figure 7, 66) to supply the torque, wherein at least one of the one or more rotor assemblies (12) is configured to rotate the main shaft (66), and the at least one of the one or more rotor assemblies (12) is associated with, concentrically contained within, and rotatable relative to the one or more stator modules (10), and as shown in figures 1, 2, 5 .  
	However Dooley teaches the claimed limitation as discussed above except  an integrated accessory gearbox configured to receive torque from the main shaft to drive at least one of a group consisting of a pump, an auxiliary system, a governor interface system, and combinations thereof, wherein the accessory gearbox uses a fluid as a lubricant in the accessory gearbox, 437547.aml.docwherein the same fluid used by the accessory gearbox as a lubricant is also used as a coolant fluid to flow through at least a portion of one or more of the plurality of stator windings in the electric motor assembly.
	Tang et al. teaches an integrated accessory gearbox (110) configured to receive torque from the main shaft (see figure 1) to drive at least one of a group consisting of a pump (160), an auxiliary system, a governor interface system, and combinations thereof, wherein the accessory gearbox (110) uses a fluid (170) as a lubricant in the accessory gearbox (110), 437547.aml.docwherein the same fluid (170) used by the accessory gearbox (110) as a lubricant is also used as a coolant fluid to flow through at least a portion of one or more of the plurality of stator windings  (see figure 1)  the electric motor assembly (115) as shown ion figure 1, for the advantageous benefit of providing heat loss to components.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley by using an integrated accessory gearbox configured to receive torque from the main shaft to drive at least one of a group consisting of a pump, an auxiliary system, a governor interface system, and combinations thereof, wherein the accessory gearbox uses a fluid as a lubricant in the accessory gearbox, 437547.aml.docwherein the same fluid used by the accessory gearbox as a lubricant is also used as a coolant fluid to flow through at least a portion of one or more of the plurality of stator windings in the electric motor assembly, as taught by Tang et al., to provide heat loss to components.
As to claim 2/1, Dooley teaches wherein the first independent set of a plurality of stator windings (22, 24) is spaced and separated from the second independent set of a plurality of stator windings (24)  to resist magnetic coupling between the sets of stator windings (22, 24) as shown in figures 1 and 6.  
As to claim 3/1, Dooley teaches wherein the first set of independent stator windings (22) comprises at least two groups of a plurality of stator windings (22), each of the plurality of 39windings (22) in each group is electrically connected together and electrically isolated from the plurality of windings (22) in the other groups as shown in figure 6 and see paragraph [0024-0033].  
As to claim 4/3, Dooley teaches wherein there are two independent sets of a plurality of stator windings (22) in at least one of the one or more stator modules (10), wherein each independent set of stator windings (22) has three groups of a plurality of stator windings (22), each of the plurality of windings (22) in each group of each independent set of stator is electrically connected together and electrically isolated from each of the plurality of windings (22) in each other group of stator windings (22) as shown in figure 5 and see paragraph [0024-0033].  
As to claim 5/4, Dooley teaches wherein the electric motor assembly is configured to receive two independent supplies of three phase (68), high-voltage, alternating current, and wherein the first independent supply of three phase (68), high-voltage, alternating current is configured to supply the first independent set of three groups of a plurality of stator windings (22) , each of the three groups of stator windings in the first set configured to receive a different phase of the first independent supply of three-phase (68), high-voltage alternating current, and wherein the second independent supply of three-phase (22), high-voltage, alternating current is configured to supply the second independent set of three groups of a plurality of stator windings (22), each of the three groups of stator windings (22) in the second set configured to receive a different phase of the second independent supply of three-phase, high-voltage alternating current as shown in figures 2, 5, 7.  
As to claim 6/5, Dooley teaches wherein the first independent set of a plurality of stator windings (22) is positioned on a first half of the at least one of the one or more stator modules (10’A) 40and the second independent set of a plurality of stator windings (22) is positioned on the second half of the at least one of the one or more stator modules (10’B) wherein the first half is spaced from and separated from the second half to resist magnetic coupling between the first and second independent sets of stator windings (22) as shown in figure 6.  
As to claim 7/1, Dooley teaches  wherein each of the magnetic poles on at least one of the rotor assemblies (12)  comprises at least three magnets (14) with their magnetic poles oriented in different directions as shown in in figure 2.  
As to claim 21/1, Dooley teaches wherein the plurality of stator windings (22, 24) on at least one of the one or more stator modules are arranged as at least two independent sets of a plurality of stator windings (22), each independent set of a plurality of stator windings (22) is electrically isolated  from the other set of a plurality of stator windings (22) (see paragraph [0015] and as shown in figures 1, 2, 5.
As to claim 22/19, Dooley in view of Tang et al. teaches the claimed limitation as discussed above except  wherein the same fluid used as a lubricant for the accessory gearbox is used as a lubricant for one or more main shaft bearings in the electric motor assembly.  
However Tang et al. teaches the same fluid (170) used as a lubricant for the accessory gearbox (110) is used as a lubricant for one or more main shaft bearings (see figure 1)  in the electric motor assembly (115) as shown in figure 1, for the advantageous benefit of providing heat loss to components.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley in view Tang et al. by using the same fluid used as a lubricant for the accessory gearbox is used as a lubricant for one or more main shaft bearings in the electric motor assembly, as taught by Tang et al., to provide heat loss to components.
As to claim 23/1, Dooley in view of Tang et al. teaches the claimed limitation as discussed above except wherein the coolant fluid is a liquid and the accessory gearbox drives at least one pump to pump the fluid used as the lubricant in the accessory gearbox and the coolant fluid that flows through the at least a portion of the one or more stator windings.  
Tang et al. teaches the coolant fluid (170) is a liquid and the accessory gearbox (110) drives at least one pump (160) to pump the fluid used as the lubricant in the accessory gearbox (110) and the coolant fluid (170) that flows through the at least a portion of the one or more stator windings (see figure 1) as shown in figure 1, for the advantageous benefit of providing heat loss to components.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley in view Tang et al. by using the coolant fluid is a liquid and the accessory gearbox drives at least one pump to pump the fluid used as the lubricant in the accessory gearbox and the coolant fluid that flows through the at least a portion of the one or more stator windings, as taught by Tang et al., to provide heat loss to components.
As to claim 24/1, Dooley in view of Tang et al. teaches the claimed limitation as discussed above except wherein the electric motor assembly further comprises a common reservoir to hold the fluid used as the lubricant in the accessory gearbox and as the liquid coolant that flows through the at least a portion of the one or more stator windings.  
Tang et al. teaches the electric motor assembly further comprises a common reservoir (165) to hold the fluid (170) used as the lubricant in the accessory gearbox (110) and as the liquid coolant that flows through the at least a portion of the one or more stator windings (see figure 1) as show figure 1, for the advantageous benefit of providing heat loss to components.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley in view Tang et al. by using the electric motor assembly further comprises a common reservoir to hold the fluid used as the lubricant in the accessory gearbox and as the liquid coolant that flows through the at least a portion of the one or more stator windings, as taught by Tang et al., to provide heat loss to components.
Claim(s) 8- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US PG Pub 2008/0019062) and Tang et al. (10272767)as applied in claim 1 above, and further in view of He (CN108429370).
As to claim 8/1, Dooley in view Tang et al. teaches the claimed limitation as discussed above except wherein the plurality of magnets positioned along the periphery of the rotor hub in at least one of the one or more rotor assemblies are configured as at least two rows of a plurality of magnets where at least one of the two rows is offset with respect to another of the rows.  
However He teaches the plurality of magnets (221-223) positioned along the periphery of the rotor hub (224) in at least one of the one or more rotor assemblies are configured as at least two rows of a plurality of magnets (221-223) where at least one of the two rows is offset with respect to another of the rows as shown in figure 6, for the advantageous benefit of improving the working efficiency of the motor. and it is good for reducing the weight of the permanent magnet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley in view Tang et al. by using the plurality of magnets positioned along the periphery of the rotor hub in at least one of the one or more rotor assemblies are configured as at least two rows of a plurality of magnets where at least one of the two rows is offset with respect to another of the rows, as taught by He, to improve the working efficiency of the motor. and it is good for reducing the weight of the permanent magnet.
As to claim 9/1, Dooley in view of Tang et al. teaches the claimed limitation as discussed above except wherein the plurality of magnets comprise multiple sheets of magnets glued together with their magnetic poles identically aligned to form a plurality of magnet stacks.  
However He teaches the plurality of magnets (221-223) comprise multiple sheets of magnets glued together with their magnetic poles identically aligned to form a plurality of magnet stacks as shown in figure 6, for the advantageous benefit of improving the working efficiency of the motor. and it is good for reducing the weight of the permanent magnet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley in view Tang et al.  by using the plurality of magnets comprise multiple sheets of magnets glued together with their magnetic poles identically aligned to form a plurality of magnet stacks, as taught by He, to improve the working efficiency of the motor. and it is good for reducing the weight of the permanent magnet.
As to claim 10/9, Dooley and Tang et al. in view of He teaches the claimed limitation as discussed above except wherein each of the magnetic poles on at least one of the rotor assemblies comprise at least three magnet stacks with the magnetic poles of each of the stacks oriented in a different direction.  
However He teaches each of the magnetic poles on at least one of the rotor assemblies comprise at least three magnet stacks with the magnetic poles of each of the at least three magnet stacks oriented in a different direction as shown in figure 6, for the advantageous benefit of improving the working efficiency of the motor. and it is good for reducing the weight of the permanent magnet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley and Tang et al. in view of He by using each of the magnetic poles on at least one of the rotor assemblies comprise at least three magnet stacks with the magnetic poles of each of the at least three magnet stacks oriented in a different direction, as taught by He, to improve the working efficiency of the motor. and it is good for reducing the weight of the permanent magnet.
As to claim 11/9, Dooley and Tang et al. in view of He teaches the claimed limitation as discussed above except wherein the plurality of magnet stacks are configured as at least two rows of stacks of magnets where at least one of the at least two rows is offset with respect to another of the rows.  
However He teaches the plurality of magnet stacks are configured as at least two rows of stacks of magnets (221-223) where at least one of the at least two rows is offset with respect to another of the rows as shown in figure 6, for the advantageous benefit of improving the working efficiency of the motor. and it is good for reducing the weight of the permanent magnet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley and Tang et al. in view of He by using the plurality of magnet stacks are configured as at least two rows of stacks of magnets where at least one of the at least two rows is offset with respect to another of the rows, as taught by He, to improve the working efficiency of the motor. and it is good for reducing the weight of the permanent magnet.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US PG Pub 2008/0019062) and Tang et al. (10272767) as applied in claim 1 above, and further in view of Legros et al. (US PG Pub 2014/0070634).
As to claim 12/1, Dooley in view Tang et al. teaches the claimed limitation as discussed above except wherein a retention band overlays the permanent magnets on at least one of the one or more rotor assemblies to facilitate retention of the permanent magnets.  
However Legros et al. teaches a retention band overlays the permanent magnets (30) on at least one of the one or more rotor assemblies (20) to facilitate retention of the permanent magnets (30) as shown in figure 1, for the advantageous benefit of holding the magnet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley in view Tang et al.  by using a retention band overlays the permanent magnets on at least one of the one or more rotor assemblies to facilitate retention of the permanent magnets, as taught by Legros et al., to hold the magnet.
Claim(s) 13 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US PG Pub 2008/0019062) and Tang et al. (10272767) as applied in claim 1 above, and further in view of Guo (CN103795203).
As to claim 13/1, Dooley in view Tang et al.  teaches the claimed limitation as discussed above except wherein the electric motor assembly comprises a modular motor, the modular motor comprising: at least two stator modules; at least two rotor assemblies, wherein the at least two rotor assemblies are mounted on the main shaft laterally side-by-side and co-axially along a longitudinal axis of the main shaft, and each rotor assembly is associated with and concentrically contained within one of the at least two stator modules, each rotor assembly being rotatable relative to its associated stator module.  
However Guo teaches the electric motor assembly comprises a modular motor, the modular motor comprising: at least two stator modules (1); at least two rotor assemblies (3), wherein the at least two rotor assemblies (3) are mounted on the main shaft (6) laterally side-by-side along a longitudinal axis of the main shaft (6), and each rotor assembly (3) is associated with and concentrically contained within one of the at least two stator modules (1), each rotor assembly (3) being rotatable relative to its associated stator module (1) as shown in figure 1, for the advantageous benefit of improving the reliability of the permanent magnet synchronous motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley in view Tang et al.  by using the electric motor assembly comprises a modular motor, the modular motor comprising: at least two stator modules; at least two rotor assemblies, wherein the at least two rotor assemblies are mounted on the main shaft laterally side-by-side along a longitudinal axis of the main shaft, and each rotor assembly is associated with and concentrically contained within one of the at least two stator modules, each rotor assembly being rotatable relative to its associated stator module, as taught by Guo, to improve the reliability of the permanent magnet synchronous motor.
As to claim 28/1, Dooley in view of Tang et al. teaches the claimed limitation as discussed above except wherein the plurality of magnets are permanent magnets arranged to employ a Halbach array and wherein the number of poles is an even number between 20 and 48.  
Guo teaches wherein the plurality of magnets are permanent magnets arranged to employ a Halbach array and wherein the number of poles is an even number between 20 and 48 as shown in figure 4, for the advantageous benefit of improving the reliability of the permanent magnet synchronous motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley in view Tang et al.  by using the plurality of magnets are permanent magnets arranged to employ a Halbach array and wherein the number of poles is an even number between 20 and 48, as taught by Guo, to improve the reliability of the permanent magnet synchronous motor.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US PG Pub 2008/0019062) and Tang et al. (10272767) as applied in claim 1 above, and further in view of Xu (WO2019041915).
As to claim 14/1, Dooley in view Tang et al.  teaches the claimed limitation as discussed above except further comprising at least two electric power connector boxes wherein each electric power connector box has a plurality of connections to receive an independent supply of multiphase alternating-current, wherein each of the plurality of connections is connected to a separate group of a plurality of stator windings connected in series.  
However Xu teaches at least two electric power connector boxes (104) wherein each electric power connector box (104) has a plurality of connections to receive an independent supply of multiphase alternating-current, wherein each of the plurality of connections  (103a) is connected to a separate group of a plurality of stator windings (102) connected in series as shown in figure 4, for the advantageous benefit of providing a motor that can improve the working efficiency of the motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley in view Tang et al.  by using at least two electric power connector boxes wherein each electric power connector box has a plurality of connections to receive an independent supply of multiphase alternating-current, wherein each of the plurality of connections is connected to a separate group of a plurality of stator windings connected in series, as taught by Xu, to provide a motor that can improve the working efficiency of the motor.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US PG Pub 2008/0019062) and Tang et al. (10272767)as applied in claim 1 above, and further in view of Suzuki (CN108781023).
As to claim 15/1, Dooley in view Tang et al.  teaches the claimed limitation as discussed above except wherein at least one of the one or more stator modules is configured to receive liquid coolant to cool the stator windings.
However Suzuki teaches at least one of the one or more stator modules (9) is configured to receive liquid coolant to cool the stator windings (31) as shown in figure 1, for the advantageous benefit of improving the cooling performance of the electric motor, the efficient cooling of the cooling medium supplied to the electric motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley in view Tang et al. by using at least one of the one or more stator modules is configured to receive liquid coolant to cool the stator windings, as taught by Suzuki, to improving the cooling performance of the electric motor, the efficient cooling of the cooling medium supplied to the electric motor.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US PG Pub 2008/0019062) and Tang et al. (10272767)as applied in claim 1 above, and further in view of Richmond et al. (2,635,699).
As to claim 16/1, Dooley in view Tang et al.  teaches the claimed limitation as discussed above except further comprising an accessory gear box, the accessory gear box configured to receive torque from the main shaft to drive at least one of the group consisting of a governor interface system, a pump and combinations thereof.  
However Richmond et al. teaches accessory gear box (44,46,47,49), the accessory gear box configured to receive torque from the main shaft (14) to drive at least one of the group consisting of a governor interface system (43), a pump (30), and combinations thereof as shown in  figure 1, for the advantageous benefit of improving control for a hydraulically actuated constant-speed feathering propeller.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley in view Tang et al.  by using an accessory gear box, the accessory gear box configured to receive torque from the main shaft to drive at least one of the group consisting of a governor interface system, a pump and combinations thereof, as taught by Richmond et al., to improve control for a hydraulically actuated constant-speed feathering propeller.
As to claim 17/16, Dooley and Tang et al. in view of Richmond et al. teaches the claimed limitation as discussed above except wherein the accessory gear box is configured to drive a governor interface system wherein the governor interface system receives a speed reference from the main shaft by a gearbox assembly and wherein the governor interface system uses a hydraulic fluid to adjust a propulsor element and feeds the same hydraulic fluid to the governor assembly as a lubricant.  
However Richmond et al. teaches  the accessory gear box (44, 46, 47, 49) is configured to drive a governor interface system (43) wherein the governor interface system (43) receives a speed reference from the main shaft (14) by a gearbox assembly and wherein the governor interface system uses a hydraulic fluid to adjust a propulsor element and feeds the same hydraulic fluid to the governor assembly (43) as a lubricant as shown in figure 1, for the advantageous benefit of improving control for a hydraulically actuated constant-speed feathering propeller.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley and Tang et al. in view of Richmond et al. by using an accessory gear box, the accessory gear box configured to receive torque from the main shaft to drive at least one of the group consisting of a governor interface system, a pump and combinations thereof, as taught by Richmond et al., to improve control for a hydraulically actuated constant-speed feathering propeller.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US PG Pub 2008/0019062) , Tang et al. (10272767)and Richmond et al. (2,635,699) as applied in claim 17 above, and further in view of Suzuki (CN108781023).
As to claim 18/17, Dooley and Tang et al. in view of Richmond et al. teaches the claimed limitation as discussed above except wherein the same hydraulic fluid is feed to the electric motor assembly as a lubricant.  
However Suzuki teaches hydraulic fluid is feed to the electric motor assembly (1) as a lubricant as shown in figure 1, for the advantageous benefit of lubricating the rotor shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley and Tang et al. in view of Richmond et al. by using hydraulic fluid is feed to the electric motor assembly as a lubricant, as taught by Suzuki., to lubricate the rotor shaft.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US PG Pub 2008/0019062), Tang et al. (10272767) and Suzuki (CN108781023) as applied in claim 15 above, and further in view of Richmond et al. (2,635,699).
As to claim 19/15, Dooley and Tang et al. in view of Suzuki teaches the claimed limitation as discussed above except further comprising an accessory gear box, the accessory gearbox configured to receive torque from the main shaft to drive at least a governor interface system, wherein the governor interface system receives a speed reference from the main shaft by a gearbox assembly and wherein the governor interface system uses a hydraulic fluid to adjust a propulsor element and feeds the same hydraulic fluid to the governor interface system as a lubricant, and wherein the electric motor assembly is configured to receive the same hydraulic 43fluid fed to the governor interface system as a lubricant as liquid coolant to flow through the stator windings in the electric motor assembly.
However Suzuki teaches  a lubricant as liquid coolant to flow through the stator windings (31) in the electric motor assembly  (1) as shown in figure 1, for the advantageous benefit of improving the cooling performance of the electric motor, the efficient cooling of the cooling medium supplied to the electric motor.
Richmond et al. teaches  the accessory gear box (44, 46, 47, 49) is configured to drive a governor interface system (43) wherein the governor interface system (43) receives a speed reference from the main shaft (14) by a gearbox assembly and wherein the governor interface system uses a hydraulic fluid to adjust a propulsor element and feeds the same hydraulic fluid to the governor assembly (43) as a lubricant as shown in figure 1, for the advantageous benefit of improving control for a hydraulically actuated constant-speed feathering propeller.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley and Tang et al.  in view of Suzuki by using an accessory gear box, the accessory gearbox configured to receive torque from the main shaft to drive at least a governor interface system, wherein the governor interface system receives a speed reference from the main shaft by a gearbox assembly and wherein the governor interface system uses a hydraulic fluid to adjust a propulsor element and feeds the same hydraulic fluid to the governor interface system as a lubricant, and wherein the electric motor assembly is configured to receive the same hydraulic 43fluid fed to the governor interface system as a lubricant as liquid coolant to flow through the stator windings in the electric motor assembly, as taught by Suzuki and Richmond et al., to improve the cooling performance of the electric motor, the efficient cooling of the cooling medium supplied to the electric motor and control for a hydraulically actuated constant-speed feathering propeller.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US PG Pub 2008/0019062) and Tang et al. (10272767)as applied in claim 1 above, and further in view of Matsuoka (US PG Pub 2015/0318745).
As to claim 20/1, Dooley in view Tang et al. teaches the claimed limitation as discussed above except wherein the at least one or more stator modules and the at least one or more rotor assemblies are dimensioned and configured to provide torque at the main shaft as high as 3600 Nm at revolutions per minute of about 1000 to about 3000 without a reduction gearbox.
	However Matsuoka teaches at least one or more stator modules and the at least one or more rotor assemblies are dimensioned and configured to provide torque at the main shaft as high as 3600 Nm at revolutions per minute of about 1000 to about 3000 without a reduction gearbox (see paragraph [0074]), for the advantageous benefit of providing a brushless motor in which the torque is prevented from being reduced and the torque ripple and noise are reduced at the same time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley in view Tang et al.  by using at least one or more stator modules and the at least one or more rotor assemblies are dimensioned and configured to provide torque at the main shaft as high as 3600 Nm at revolutions per minute of about 1000 to about 3000 without a reduction gearbox, as taught by Matsuoka, to provide a brushless motor in which the torque is prevented from being reduced and the torque ripple and noise are reduced at the same time.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US PG Pub 2008/0019062) and Tang et al. (10272767)as applied in claim 1 above, and further in view of Ravaud et al. (US PG Pub 2015/0180296).
As to claim 25/1, Dooley in view of Tang et al. teaches the claimed limitation as discussed above except wherein each stator winding of the plurality of stator windings are configured to receive alternating current of about 400 to about 850 volts and about 10 to about 700 amperes.  
However Ravaud et al. teaches each stator winding of the plurality of stator windings (1) are configured to receive alternating current of about 400 to about 850 volts and about 10 to about 700 amperes (see paragraph [0120-0121]), for the advantageous benefit of providing easy to manufacture and makes it possible to achieve good balancing of the magnetic fields to which a stator element is subjected in a permanent-magnet electromagnetic motor or generator comprising such a winding.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley in view Tang et al.  by using each stator winding of the plurality of stator windings are configured to receive alternating current of about 400 to about 850 volts and about 10 to about 700 amperes, as taught by Ravaud et al., to provide easy to manufacture and makes it possible to achieve good balancing of the magnetic fields to which a stator element is subjected in a permanent-magnet electromagnetic motor or generator comprising such a winding.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US PG Pub 2008/0019062) and Tang et al. (10272767)as applied in claim 1 above, and further in view of Holmes et al. (US PG Pub 2007/0176499).
As to claim 26/1, Dooley in view of Tang et al. teaches the claimed limitation as discussed above except further comprising an inlet for the coolant fluid, a plurality of channels through the plurality of stator windings for the coolant fluid to flow in communication with the inlet, and an outlet for the coolant fluid in communication with the plurality of channels, wherein each stator winding comprises at least one channel configured to extend in the direction of the main shaft and in the direction of the longitudinal length of the stator windings.  
Holmes et al. teaches an inlet (24) for the coolant fluid (170), a plurality of channels (30) through the plurality of stator windings (14) for the coolant fluid to flow in communication with the inlet (24), and an outlet (26) for the coolant fluid in communication with the plurality of channels (30), wherein each stator winding (14) comprises at least one channel (30) configured to extend in the direction of the main shaft and in the direction of the longitudinal length of the stator windings (14) as shown in figures 1 and 2, for the advantageous benefit of removing waste heat directly from the stator windings.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley in view Tang et al.  by using an inlet for the coolant fluid, a plurality of channels through the plurality of stator windings for the coolant fluid to flow in communication with the inlet, and an outlet for the coolant fluid in communication with the plurality of channels, wherein each stator winding comprises at least one channel configured to extend in the direction of the main shaft and in the direction of the longitudinal length of the stator windings, as taught by Holmes et al., to remove waste heat directly from the stator windings.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US PG Pub 2008/0019062) and Tang et al. (10272767)as applied in claim 1 above, and further in view of Schneider et al. (US PG Pub 2010/0038473).
As to claim 29/1, Dooley in view of Tang et al. teaches the claimed limitation as discussed above except further comprising one or more thrust plates and wherein the electric motor is adapted to rotate a propulsor of an aircraft.
However Schneider et al. teaches one or more thrust plates (1447) and wherein the electric motor (718) is adapted to rotate a propulsor of an aircraft (4) as shown in figures 8-9, for the advantageous benefit of improving the damping of vibrations in aircraft propeller drives.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dooley in view Tang et al.  by using one or more thrust plates and wherein the electric motor is adapted to rotate a propulsor of an aircraft, as taught by Schneider et al., to improve the damping of vibrations in aircraft propeller drives.
Allowable Subject Matter
Claim 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note claim 27 depend on claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        September 9, 2022